DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “wherein the seal is a disk having a radially inner sealing surface clamped at a radially outer edge in the housing” is unclear and indefinite. It is unclear and indefinite how a radially inner sealing surface is clamped at a radially outer edge. For examination purposes, the limitation will be read as -- wherein the seal is a disk having a radially inner sealing surface and wherein the seal is clamped at a radially outer edge in the housing--.
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 9-12, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zurke et al. (EP 2405167).
Regarding claim 9, Zurke discloses:
A valve comprising:
a housing 2 (see translation paragraph 0019)
a solenoid (4) arranged in the housing 2 (see Figure and translation paragraph 0017)
a pin (20) movable by the solenoid 4 (see translation paragraph 0018)
a cup-shaped piston (36) connected to the pin 20 (connected through elements 16 and 18; see translation paragraph 0022)
a seal (32) arranged in the housing (2) and configured to seal the piston (36) against the housing 2 (see translation paragraph 0019)
wherein the seal (32) is a disk having a radially inner sealing surface and wherein the seal (32) is clamped at a radially outer edge in the housing 2 (see Figure; sealing ring 32 is clamped between elements 26 and 34)
Regarding claim 10, Zurke discloses:
wherein the disk (32) is clamped between the housing (2) and a cylinder bushing (26) connected to the housing 2 (see Figure)
Regarding claim 11, Zurke discloses:
wherein the disk (32) contacts the piston (36) under preload
Regarding claim 12, Zurke discloses:
wherein the disk (32) is conical (see Figure)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13-15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zurke in view of Wada et al. (U.S. Patent No. 4,984,812).
Regarding claim 13, Zurke discloses the invention as essentially claimed, but fails to disclose wherein the disk is made of polytetrafluoroethylene (PTFE).
Wada teaches a seal (5) is made of polytetrafluoroethylene (Col. 2, lines 31-40).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Zurke to provide wherein the disk is made of polytetrafluoroethylene (PTFE), as taught by Wada. Doing so would provide a seal which is resistant to high temperatures.
Regarding claim 14, Zurke as modified teaches the invention as essentially claimed, but fails to teach wherein the disk is a turned part.

Regarding claim 15, Zurke as modified teaches the invention as essentially claimed, and further teaches wherein the sealing surface (inner surface which contacts 36) of the disk (32) has a radius (see Figure).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zurke.
Regarding claim 16, Zurke discloses the invention as essentially claimed, but fails to disclose wherein the disk is molded onto the housing or onto the cylinder bushing.
The claimed phrase “wherein the disk is molded onto the housing or onto the cylinder bushing” is being treated as a product by process limitation; that is, that the disk is made by molding. As set forth in MPEP 2113, product by process claims are not limited to het manipulations of the recited steps, only the structure implied by the steps. Thus, even though Zurke is silent as to the process used to make the disk, it appears that the product in Zurke would be the same or similar as that claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zurke (DE 102008031738) discloses a solenoid valve with a cup shaped piston and a disk shaped seal that is clamped; Wang (U.S. 2016/0215899) a solenoid valve with a cup shaped piston and a disk shaped seal that is clamped.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753